Cite as 2015 Ark. App. 502

                ARKANSAS COURT OF APPEALS
                                     DIVISION IV
                                     No. CR-14-695


                                                Opinion Delivered   September 23, 2015
MICHAEL TODD
                              APPELLANT         APPEAL FROM THE HEMPSTEAD
                                                COUNTY CIRCUIT COURT
V.                                              [NOS. CR-2009-33, CR-2009-34, CR-
                                                2009-35, CR-2009-36, CR-2009-37,
STATE OF ARKANSAS                               CR-2009-38, CR-2013-78]
                                APPELLEE
                                                HONORABLE DUNCAN
                                                CULPEPPER, JUDGE

                                                REMANDED FOR CORRECTION
                                                OF THE RECORD

                           M. MICHAEL KINARD, Judge

       Appellant Michael Todd brings this appeal from the revocation of his suspended

imposition of sentence (SIS) in six cases and from his convictions in a seventh case. We

remand for the record to be corrected.

       In April 2009, appellant entered a negotiated plea to nine counts of breaking or

entering in six different cases. He was sentenced to eight years’ imprisonment and seven

years’ SIS on each count. In February 2014, the State filed a petition to revoke appellant’s

SIS in all six 2009 cases. At a revocation hearing on February 24, 2014, the State presented

evidence that appellant had been convicted of another crime in 2013. The court revoked

appellant’s SIS on all nine breaking-or-entering convictions and sentenced him to sixty-four

months’ imprisonment on each count.
                                 Cite as 2015 Ark. App. 502

       In case CR-2013-78, appellant was charged with breaking or entering, second-degree

forgery, theft of property, and commercial burglary. After a jury trial on February 26, 2014,

he was convicted of all four counts and sentenced to seventy-five years’ imprisonment, to run

consecutive to his sentences received upon revocation.

       On March 21, 2014, appellant filed a timely notice of appeal from his convictions in

case CR-2013-78. On the same date, he also timely filed a separate notice of appeal from

the orders revoking his SIS in CR-2009-33, CR-2009-34, CR-2009-35, CR-2009-36, CR-

2009-37, and CR-2009-38. The record appellant filed with the clerk of this court contains

the proceedings of both his revocation hearing and his separate jury trial, and in his brief,

appellant raises arguments stemming from both proceedings. However, the two matters were

tried separately below, and the appeals from the two proceedings have not been consolidated

by this court. We remand for two separate records to be compiled by the circuit clerk. The

records shall be filed within thirty days of the date of this opinion. Appellant’s counsel shall

file two separate briefs within thirty days thereafter.

       Remanded for correction of the record.

       GRUBER and HIXSON, JJ., agree.

       Anthony S. Biddle, for appellant.

       Leslie Rutledge, Att’y Gen., by: Ashley Argo Priest, Ass’t Att’y Gen., for appellee.




                                               2